DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9907428. 
Claims 1-17,19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/956302 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the moving member and member for opening of the present claims are alternative language for discharge opening of the patent. The frame is inherent in the patent claims. The claims of the co-pending application recite a cartridge, elongated hollowed storage member and closure cap and locking member which are recited in the claims of the present application. Any differences are obvious mechanical expedients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking member” and “keying member” in claim 14.The generic placeholder is “member” and its function precedes it. The linked corresponding structure is identified by elements 26 as a lock arrangement and 25 as a key arrangement, both providing a connection enabling a closure cap to remain fixed to a piston when the latter moves between an extended position and a retracted position  . Claim 14 depends on independent claim 1 which has claim limitations “receiving portion”; “moving means”; and “member” each followed or preceded by function. The generic placeholder is “member”; “means” and “portion”. The linked corresponding structure is identified by elements 5 as tubular surface of the dispenser for the receiving portion, 19 as a piston for the moving member, ¶¶109,111 as a piston assembly for a member for…, respectively. Claims 12-17, 19-25 are so interpreted.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim limitations “receiving portion”; “moving means”; and “member” is/are being interpreted to cover element 5 as tubular surface of the dispenser for the receiving portion, 19 as a piston for the moving member, ¶¶109,111 as a piston assembly for a member for…, respectively .
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-17, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iotti (WO 2014/135677; US 2016/0029832 to which reference is made;9907428) as applied to claim 15 in view of (WO 2012022878;US 2013/0122153 to which reference is made, 8940348, 2015/0099039, 9371177) and Gordon et al (US 2019/0166886) and Hall (US 2015/0223632) .
Iotti discloses except where emphasized for claim 12: Claim 12 (currently amended) A portion dispenser system (fig 4,100,abstract)comprising a portion dispenser and at least one exchangeable cartridge(100,fig 4,¶50,¶110) , the portion dispenser configured for dispensing beverage items from the at least one exchangeable cartridge(fig 2B; 476), the portion dispenser comprising: a frame with a receiving portion (fig 1,1,996)configured to receive the at least one exchangeable cartridge(fig 2B; 476); a discharge opening next to the receiving portion (3,fig 2)and sized for allowing a beverage item to be individually discharged by gravity from the at least one exchangeable cartridge(3,fig 7a,79); a moving member assembly comprising a moving member (7a,b,fig 2,locking member being moved by driving mechanism 11; ¶¶80-83)and a moving member housing in which the moving member is configured to move therein(5,6,24a,b,moving member arranged in structure comprising grooves »structure is housing of moving member,fig 2): wherein the moving member is configured to provide a discharge chamber for discharge of the beverage item therein (fig 2B; 476)and to transport the beverage item to a dispensing area(3,fig 2); wherein the moving member assembly is configured to connect with the at least one exchangeable cartridge(20,7a,fig 7a,cartridge and moving member physically connected), the moving member assembly comprising a member configured to open the at least one exchangeable cartridge to allow the discharge of the beverage item in the discharge chamber and configured to re-close the at least one exchangeable cartridge(7a,fig 2, moving member having required means for opening and closing cartridge opening by moving within grooves); wherein the moving member is axially or laterally (¶28 perpendicular)arranged relative to the discharge opening and inside the moving member housing to move between an extended position in which the moving member comes at or next to the discharge opening to support the beverage item and a retracted position (¶83)in which the discharge chamber is defined as a function of the retraction distance of the moving member relative to the discharge opening to receive the beverage item discharged from the at least one exchangeable cartridge(¶85); and wherein the moving member comprises a terminal portion configured to connect to a closure cap (25 can be threaded, ¶¶71,123) removably attached to a tubular storage member of the at least one exchangeable cartridge, the moving member being configured to move between the retracted position and the extended position with the closure cap connected thereto.
Iotti teaches in ¶31 that the closure is a cup having closure material EVOH or PVOH or Al. In ¶¶71,123-125 a screw thread, snap fig member or other suitable engagement means is taught for connecting a packaging 20 to the receiving means 1. The threaded cap is not exemplified.
The claims differ in that  the cap “removably attached to a tubular storage member of the at least one exchangeable cartridge, the moving member being configured to move between the retracted position and the extended position with the closure cap connected thereto” is not exemplified.
Ferrier teaches conventional piston operation in dispensing a spherical cartridge.
 Gordon teaches and describes a threaded sleeve 34 for cartridge 4 having a threaded cap and with a piston 36 moving up or down with the sleeve rotating for dispensing in ¶¶88,89,92, fig 16-18.
Hall teaches the same in ¶48,piston 57,¶112 threaded cap 1944,fig 3,3a,5,6.
The advantage is similar to that of Iotti teaching a threaded cap for engagement and dispersion. 
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective foiling date of the claimed invention to modify Iotti by dispensing a cartridge using a piston arrangement for up and down movement with engagement with a threaded cap as recited as taught by Ferrier and Gordon and Hall for conventional engagement and dispersion or dispensing.
Claim 13 (currently amended) The portion dispenser system according to claim 12, wherein the at least one exchangeable cartridge 20 comprises: the tubular storage member 20a comprising an interior for accommodating a plurality of the  beverage items 10, the tubular storage member comprising a closed end 20b and an open end 20c comprising an exit 20c, wherein the tubular storage member comprises an attachment portion 22 (¶¶118-119)at or next to the exit opening and connectable to at least one tubular surface of the receiving portion (¶¶118-119), and the closure cap 25 configured to connect to the tubular storage member at the open end of the tubular storage member in a removable and sealable manner through a removable complementary connection of the tubular storage member and the closure cap(fig 6,¶¶ 50-60, 115-125,50-60,83,85,71,123).

Claim 14 (currently amended) The portion dispenser system according to claim 13, wherein the closure cap of the at least one exchangeable cartridge comprises a locking member (¶24,25)configured to complementarily fit with a keying member (Gordon cup 45 clamped in basket 34 using rim in piston parts 36  ¶88,89,92 shape is a key) of the portion dispenser and to allow the closure cap to be removed from the tubular storage member and to be re-connected to the tubular storage member(25,fig 6,¶¶ 50-60, 83,85,71,115-125,50-60, 123-124 screw threads or connection member 1a locking member, keying member).

Claim 15 (currently amended) The portion dispenser system according to claim12, wherein an interior of the at least one exchangeable cartridge is protected from an ambient environment by vacuum or inert gas and wherein the tubular storage member and the closure cap are sealingly closed to prevent exchange of gas and/or moisture with the ambient environment when the closure cap is in sealed connected position with the tubular storage member(25,fig 6,¶¶ 50-60, 115-125,50-60,114,117 nitrogen,119,122).

Claim 16 (currently amended) The portion dispenser system according to claim 15, wherein the beverage items are spherical. Ferrier teaches that in the abstract.

Claim 17 (currently amended) The portion dispenser system according to claim 16, wherein the beverage items are compacted balls of roast and ground coffee.
Claim 16 and 17 differ in that the beverage items are spherical coffee items.
Ferrier teaches that in the abstract. 
The advantage is the items can roll.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective foiling date of the claimed invention to modify Iotti-Ferrier-Gordon-Hall by providing beverage items that are spherical coffee items as taught by Ferrier so that they move or roll.
Claim 19 (New) The portion dispenser system according to claim 12, wherein the moving member assembly is configured to sealingly connect with the at least one exchangeable cartridge(sealing member 30).

Claim 20 (New) The portion dispenser system according to claim 12, wherein the receiving portion comprises at least one tubular surface configured to couple with the at least one exchangeable cartridge in a substantially vertical or inclined arrangement of the at least one exchangeable cartridge to allow discharge of the beverage items by gravity. See the rejection of claim 12.

Claim 21 (New) The portion dispenser system according to claim 12, wherein the terminal portion of the moving member forms at least a part of the keying member (shape is a key) configured to complementarily fit with the locking member 7a,7b of the closure cap configured to be removed from the tubular storage member of the exchangeable cartridge. See the rejection of claim 12 in that a moving member keys or complementarily fits with the locking member ¶57 threaded, snap fit.

Claim 22 (New) The portion dispenser system according to claim 12, wherein the moving member assembly is moveably mounted relative to the frame, the moving member assembly configured to move the discharge chamber between a discharge position in which the moving member is situated in axial relationship with the discharge opening and a dispensing position in which the moving member is situated in axial relationship with a dispensing opening of the frame(fig 7a,7b). See the rejection of claim 12.

Claim 23 (New) The portion dispenser system according to claim 12, wherein the moving member assembly comprises a shutter configured to sealingly close the discharge opening as the moving member housing moves the moving member to the dispensing area(fig 7a,7b ¶67 sealing means, slidable door).

Claim 24 (New) The portion dispenser system according to claim 12, wherein the member comprises a moving member actuator 11 configured to drive the moving member in a reciprocal axial path(¶67 dedicated guiding means, grooves).

Claim 25 (New) The portion dispenser system according to claim 12, wherein the moving member assembly is rotatably mounted to the frame(¶68 cam discs,fig 2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ophardt et al (US 2014/0054326) teaches in fig 12 conventional key 616 on piston 57 for a dispensing cartridge system.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remarks directed to 112(f) are not persuasive. No evidence has been presented or definitions or structure specifically identified. Applicant uses the terminology to expand the scope of the claims. Lock and key are conventional in this art area. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761